NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CHARLES A. POINDEXTER, II,                   )
DOC #R767273,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D18-1857
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )


Opinion filed March 22, 2019.

Appeal from the Circuit Court for Sarasota
County; Stephen M. Walker, Judge.

Charles A. Poindexter, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.